Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1 is original, claims 2-5, 7, 9, 11-13 are previously presented, claims 6, 8, 10 are currently amended, claim 14 is cancelled and claims 15-16 are new. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s)1-5 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR2017120762 A).
Regarding claim 1, Lee discloses a printing apparatus (100) for printing a three-dimensional object, comprising: an operative surface (1 ); a printing head comprising a frame (10) attached pivotally to at least one control arm (14, 15[0027]), wherein the frame is rotatable about an axis disposed at a point of attachment between the frame and control arm [0026]; a plurality of powder dispensers (20, 30) connected at a plurality of positions along the frame, the powder dispensers being configured to deposit multiple layers of powder onto the operative surface simultaneously when the printing head travels relative to the operative surface [0011]; and an energy source (curing accelerator) for emitting at least one energy beam onto at least one layer of powder [0057].
Regarding claims 2-5 and 12, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Regarding claim 11, Lee teaches the plurality of powder dispensers are equally spaced relative to one another (figure 1)
Regarding claim 13, Lee disclose curing sources can be laser [0003]. 

Claim(s) 1-5 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamakura et al (US 2016/0089720 A1), herein referred as Kamakura.
Regarding claim 1, Kamakura discloses a printing apparatus (100) for printing a three-dimensional object, comprising: an operative surface (20); a printing head comprising a frame (30) attached pivotally to at least one control arm (31, 32), wherein the frame is rotatable about an axis disposed at a point of attachment between the frame and control arm [0048]; a plurality of powder dispensers (41, 42) connected at a plurality of positions along the frame, the powder dispensers being configured to deposit multiple layers of powder onto the operative surface simultaneously when the printing head travels relative to the operative surface; and an energy source (63) for emitting at least one energy beam onto at least one layer of powder.
Regarding claims 2-5 and 12, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Regarding claim 13, Kamakura teaches the energy beam is a laser beam/radiation [0058].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR2017/0120762 A), in view of Pontiller-Schymura (US 2018/0259732 A1). 
Regarding claims 6-8, Lee is silent to the printing apparatus comprising an energy beam is split and directed into two or more separate energy beams via beam splitter. Analogous additive manufacturing art, Pontiller-Schymura, discloses the use of an energy beam splitting device [0016] for the benefit of introducing a plurality of energy beams optionally differing in relation to at least one energy beam parameter into the light-guide fibre, or to output a plurality of energy beams optionally differing in relation to at least one energy beam parameter from the light-guide fibre or the exposure device with the use of one beam [0017, 0043]. Pontiller-Schymura further discloses a control mechanism (17) configured to direct each separate energy beam onto a different layer of powder being deposited [0050]. Additionally, Pontiller-Schymura discloses the energy beam splitting means is a beam splitter [0043]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention taught by Lee, to include a beam splitter in order to have a plurality of energy beams using only one beam. 
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamakura et al (US 2016/0089720 A1), herein referred as Kamakura, in view of Pontiller-Schymura (US 2018/0259732 A1). 
Regarding claims 6-8, Kamakura is silent to the printing apparatus comprising an energy beam is split and directed into two or more separate energy beams via beam splitter. Analogous additive manufacturing art, Pontiller-Schymura, discloses the use of an energy beam splitting device [0016] for the benefit of introducing a plurality of energy beams optionally differing in relation to at least one energy beam parameter into the light-guide fibre, or to output a plurality of energy beams optionally differing in relation to at least one energy beam parameter from the light-guide fibre or the exposure device with the use of one beam [0017, 0043]. Pontiller-Schymura further discloses a control mechanism (17) configured to direct each separate energy beam onto a different layer of powder being deposited [0050]. Additionally, Pontiller-Schymura discloses the energy beam splitting means is a beam splitter [0043]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention taught by Kamakura, to include a beam splitter in order to have a plurality of energy beams using only one beam. 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR2017/0120762 A), in view of Gilbert (FR 3024958 A1). 
Regarding claims 9-10, Lee is silent wherein the frame is configured to be tilted at an angle when the printing head is travelling in one direction, and wherein the frame is configured to be tilted at a substantially opposed angle when the printing head is travelling in an opposite direction and wherein the angle at which the frame is tilted is such that the distance from each power dispenser to each corresponding powder bed is substantially equal. Analogous art, Gilbert, teaches the frame is configured to be tilted at  an angle when the printing head is travelling in one direction, and wherein the frame is configured to be tilted at a substantially opposed angle when the printing head is travelling in an opposite direction (figures 4 and 5, pg2. Paragraph 2) and wherein the angle at which the frame is tilted is such that the distance from each power dispenser to each corresponding powder bed is substantially equal (21). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claim invention to have modified the invention taught by Lee in order to incorporate frame is configured to be tilted at an angle when the printing head is travelling in one direction, and wherein the frame is configured to be tilted at a substantially opposed angle when the printing head is travelling in an opposite direction and wherein the angle at which the frame is tilted is such that the distance from each power dispenser to each corresponding powder bed is substantially equal for the benefit of increasing the printing volume (pg.2 3rd paragraph). 
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamakura et al (US 2016/0089720 A1), herein referred as Kamakura in view of Gu et al (US 2005/0104257 A1). 
Regarding claim 15, Kamakura teaches a printing apparatus (100) for printing a three-dimensional object on to an operative surface, the printer apparatus comprising: a printing head (40) comprising a frame (30) attached pivotally to at least one control arm (31, 32]), wherein the frame is rotatable about an axis disposed at a point of attachment between the frame and control arm [0048];
 and an energy apparatus (63)  for emitting at least one energy beam onto at least one layer of powder [0072].
However, Kamakura is silent to a plurality of powder dispensers supported at a plurality of positions along the frame. Analogous 3d printing art, Gu et al, discloses a plurality of powder dispensers supported at a plurality of positions along the frame (figure 6) for the benefit of providing multiple sources and multiple materials [0009]. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a plurality of powder dispensers supported at a plurality of positions along the frame as taught by Gu et al into the apparatus taught by Kamakura for the benefit of providing multiple sources and multiple materials. 
As for the limitation, the powder dispensers being configured to simultaneously deposit a set of multiple layers of powder to the operative surface as the frame travels relative to the operative surface, and deposit subsequent sets of multiple layers of powder thereon, wherein the number of layers in each set is equal to the number of the plurality of powder dispensers, the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Regarding claim 16, for the claim limitation, wherein the frame deposits a set of multiple layers of powder when moving in either direction relative to the operative surface, the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. Applicant argues Lee fails to teach the frame is rotatable. Examiner disagrees. Lee states “That is, the first injection nozzle 20 and the second injection nozzle 30 are provided to be three-dimensionally moved along the range of the design space k, and can be moved by various means such as a robot arm, a UAV, Can be moved in three dimensions. The first injection nozzle 20 is coupled to the base frame 10 and is three-dimensionally moved. The first injection nozzle 20 is coupled to the transfer frame 14 of the base frame 10 and can be three-dimensionally moved vertically, horizontally” [0026-0027]. The movement means of Lee reads on rotatable. 
Applicant argues Kamakura fails to disclose a frame that is rotatable about an axis disposed at a point of attachment between eh frame and control arm. Examiner disagrees. [0048] states “the robot 30, the arms 31 and 32 include a plurality of joints (flexibility), and thus the hand units 31 a and 32 a can be driven three-dimensionally, that is, can be driven in the X axis direction, the Y axis direction, and the Z axis direction illustrated the drawing… the hand units 31 a and 32 a included in the arms 31 and 32 are connected to be rotatable with respect to the joints, and thus can be rotated, for example, using axes extending along the X axis, the Y axis, and the Z axis as rotation axes. In the three-dimensional forming apparatus 100, the Z axis direction is a direction along the gravity direction.” Movement in all three direction reads on rotatable. 
Applicant further argues Kamakura fails to disclose a plurality of powder dispenser connected at a plurality of positions along the frame. This argument is moot in light of the newly cited reference Gu et al (US 2005/0104257 A1). 
As for the simultaneously  claim limitation, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743